DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claim 1-14 in the reply filed on October 21, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-8, 10, 21-22, 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pham et al (US Patent No. 9,064,932).
    PNG
    media_image1.png
    496
    667
    media_image1.png
    Greyscale

Regarding claims 1 and 21, Pham discloses a device comprising: a semiconductor substrate Fig 2K, 202; a first gate stack Fig 2K, 206A over the semiconductor substrate, the first gate stack being between a first gate spacer and a second gate spacer Fig 2K, 209; a second gate stack Fig 2K, 206B over the semiconductor substrate Fig 2K, 202, the second gate stack Fig 2K, 206B  being between the first gate spacer and the second gate spacer Fig 2K, 209; and a dielectric material Fig 2K, 219 separating the first gate stack from the second gate stack Fig 2K, the dielectric material is at least partially between the first gate spacer and the second gate spacer Fig 2K, 209, a first width of an upper portion of the dielectric material is greater than a second width of a lower portion of the dielectric material Fig 2K, and a third width of an upper portion of the first gate spacer is less than a fourth width of a lower portion of the first gate spacer Fig 2K.
Regarding claim 2, Pham discloses wherein a fifth width of an upper portion of the second gate spacer is less than a sixth width of a lower portion of the second gate spacer Fig 2K.
Regarding claim 6, Pham discloses wherein the dielectric material extends to and contacts a shallow trench isolation (STI) region Fig 2K.




    PNG
    media_image2.png
    266
    369
    media_image2.png
    Greyscale

Regarding claim 7, Pham discloses wherein the dielectric material has sloped sidewalls Fig 2K.
. 
    PNG
    media_image3.png
    264
    301
    media_image3.png
    Greyscale

Regarding claim 8, Pham discloses wherein the dielectric material has straight sidewalls that are perpendicular to a major surface of the semiconductor substrate Fig 2K.

Regarding claim 10, Pham discloses wherein the upper portion of the first gate spacer contacts a sidewall of the upper portion of the dielectric material Fig 2K.
Fig 2K.
Regarding claim 25, Pham discloses wherein top surfaces of the dielectric material, the first gate spacer, and the second gate spacer are level Fig 2K.

Regarding claim 26, Pham discloses wherein a sidewall of the first gate spacer facing the dielectric material is tapered Fig 2K.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al (US Patent No. 9,064,932) in view of Yu et al (US Publication No. 2018/0240891).
	Regarding claim 3, Pham discloses all the limitations except for a passivation region. Whereas Yu discloses a passivation region between the upper portion of the dielectric material and the first gate stack Fig 8A-10D, 140. Pham and Yu are analogous art because they are directed to semiconductor devices having a separator and one of ordinary skill in the art would have had a reasonable expectation of success 
Regarding claim 12, Pham discloses a device comprising: a first transistor Fig 2Kat a top surface of a semiconductor substrate Fig 2K, 202, the first transistor comprising: a first channel region; and a first gate stack Fig 2K, 206A over and along sidewalls of the first channel region; a second transistor Fig 2K at the top surface of the semiconductor substrate, the second transistor comprising: a second channel region; and a second gate stack Fig 2K, 206B over and along sidewalls of the second channel region; a dielectric material Fig 2K, 219 separating the first gate stack from the second gate stack in a channel width direction of the first transistor, the dielectric material comprising: a first portion having a first width Fig 2K; and a second portion over the first portion Fig 2K, the second portion having a second width greater than the first width Fig 2K. Pham discloses all the limitations except for a passivation region. Whereas Yu discloses a passivation region between the upper portion of the dielectric material and the first gate stack Fig 8A-10D, 140. Pham and Yu are analogous art because they are directed to semiconductor devices having a separator and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pham because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Pham and incorporate a passivation region to further isolate two gate electrodes.
Fig 2K.

Claims 4-5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al (US Patent No. 9,064,932) in view of Ching et al (US Publication No. 2018/0190652).
Regarding claim 4, Pham discloses all the limitations except for the material used for the separation layer. Whereas Ching discloses wherein the passivation region comprises a metal oxide or a metal nitride¶0102 and 0110. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material used for the separation layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).
Regarding claim 5, Pham discloses all the limitations except for a dummy fin. Whereas Ching discloses a dummy fin under the dielectric material, the dummy fin separating the first gate stack from the second gate stack Fig 1A -1D. Pham and Ching are analogous art because they are directed to semiconductor devices having a separator and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pham because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the 
Regarding claim 23, Ching discloses a dummy fin under the dielectric material, wherein the dummy fin and the dielectric material electrically isolate the first gate stack from the second gate stack Fig 1A -1D.

Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al (US Patent No. 9,064,932) in view of Hsieh et al (US Publication No. 2019/0221431).
Regarding claims 9 and 24, Pham discloses all the limitations except for the arrangement of the separation layer. Whereas Hsieh discloses a wherein the upper portion of the dielectric material is above the first gate spacer and the second gate spacer Fig 3A-3C. Pham and Hsieh are analogous art because they are directed to semiconductor devices having a separator and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pham because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Pham and incorporate the arrangement of the separation layer to further isolate two gate electrodes.	

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pham et al (US Patent No. 9,064,932) in view of Park et al (US Publication No. 2020/0083220).
Fig 20. Pham and Park are analogous art because they are directed to semiconductor devices having a separator and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pham because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Pham and incorporate the teachings of Park as a matter of design choice and improve insulation. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pham et al (US Patent No. 9,064,932) and Yu et al (US Publication No. 2018/0240891) and in further view of Ching et al (US Publication No. 2018/0190652).
Regarding claim 14, Pham discloses all the limitations except for a dummy fin. Whereas Ching discloses a dummy fin under and adjoining the dielectric material, the dummy fin separating the first gate stack from the second gate stack in the channel width direction of the first transistor Fig 1A -1D. Pham and Ching are analogous art because they are directed to semiconductor devices having a separator and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pham because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811